Opinion by
Trexler, J.,
The testimony in this case is strikingly similar to that in the case of Ford v. Ford in which we have this day filed an opinion and the remarks made in that case will apply to the one before us. The libellant, a boy of seventeen, married a woman of mature years. After they were married he says she confessed she had had three illegitimate children. His wife was a member of the Roman Catholic Church and he a Protestant. He stated that she continually abused him and his family for hours at a time. One time she attempted suicide, she claimed that their marriage was not legal because not solemnized by a Catholic priest, she told him if she were on her death bed she did not want him around, she wanted her marriage license so she could destroy it, called him a living devil, didn’t want him to provide any clothes for her because she didn’t want anything that belonged to him and that if she left him she could get some other man, naming him. That upon one occasion she left at six o’clock and did not return until 10 o’clock and would not give him any reason as to where or what she was doing and that she was continually abusing him.
There was some testimony of the same character given by the libellant’s father and mother which was to the effect that their son’s wife was very quarrelsome and continually nagging and abusing him. That she would go out frequently in the evening unaccompanied by her husband and that she had a locket and chain which she said the person to whom she referred to by name, had given her.
The only evidence in support of the charge of adultery was the incident of the locket above referred to, the assertion. of the- wife that if she were to leave her husband she would go to this other man and the-fact that she was seen talking to him late at night at a corner of a street in Coraopolis. This evidence wholly fails to-show facts on which a jury could infer that the offense h&d been comjnitted,
*355As to the other charge laid in the libel, we think the lower court took the right view of the question. We quote, from his opinion, “What the court wants to know and should be informed of in cases of this kind is the facts on which the libellant bases the claim for a divorce. If the case were being tried in court a witness would not be permitted to say, if it was objected to, that the respondent ‘made a hell out of’ the libellant’s home. What the witness would be required to do would be to state what the respondent said and what she did and what her conduct was towards the libellant, in order that the jury might determine whether the charge was made out.” It may be that the treatment accorded by this wife to her husband was cruel and barbarous but we have no testimony before us which establishes that fact.
Decree affirmed.